DETAILED ACTION
Response to Amendment
The Amendment filed on August 09, 2022 has been entered. Claims 1-14 remains pending in the application. Applicant’s amendments to the Claims have overcome each and every 102(a)(1), 102(a)(2), and 103 rejections previously set forth in the Non-Final Office action mailed on May 20, 2022. However, Applicant’s amendments to the Claims have necessitated new grounds of rejection.

Claim Objections
Claim 9 is objected to because of the following informality: “off vibration” in line 4 should read “off a vibration”.
Claim 12 is objected to because of the following informalities:
“a plate” in lines 2 and 3 should read “the plate” in both instances the limitation appears in the claim.
“a washer” in lines 2 and 3 should read “the washer” in both instances the limitation appears in the claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Tomayko et al. (US 8,434,564), hereinafter Tomayko, in view of Cachod (US 2009/0066039).
Regarding claims 1-3, Tomayko discloses an electric power tool (10 in Figure 1) comprising:
a housing (12 in Figures 1 and 2, which includes housing shells 40 and gear case 42, as stated in Col. 7 lines 32-33);
a first ring (700 in Figure 8) configured to switch a first operation of the electric power tool (10) between first alternatives (Col. 21 lines 4-53) and a second ring (500 in Figure 11) configured to switch a second operation of the electric power tool (10) between second alternatives (Col. 17 lines 50-58, Col. 18 lines 24-29), each of the first ring (700) and the second ring (500) is externally and rotatably mounted to the housing (12) (Col. 19 lines 10-23, Col. 20 line 66 – Col. 21 line 43, Col. 17 lines 50-58).
However, Tomayko does not disclose: a sliding member that is operatively between the first ring and the second ring and is configured to facilitate relative rotation between the first ring and the second ring when the first ring and the second ring are relatively rotated, wherein the sliding member includes one or more balls, and wherein at least one of a plate and a washer is between the one or more balls and at least one of the first ring and the second ring.
Cachod teaches that it was known to provide a sliding member (the balls of ball cage 24 shown in Figure 2, collectively) that is operatively between a first part (13 in Figures 2 and 1, which is analogous to the first ring 700 of Tomayko) and a second part (2 in Figures 2 and 1, which is analogous to the second ring 500 of Tomayko) and is configured to facilitate relative rotation between the first part (13) and the second part (2) when the first part (13) and the second part (2) are relatively rotated (Paragraph 0037), wherein the sliding member (the balls of ball cage 24, collectively) includes one or more balls (the balls of ball cage 24), and wherein a washer (23 in Figures 2 and 1) is between the one or more balls (the balls of ball cage 24) and the second part (2) (as shown in Figure 2), in order to make the first part (13) easier to rotate (Paragraph 0037).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Tomayko to incorporate the teachings of Cachod by providing the electric power tool (10) of Tomayko with a sliding member that is operatively between the first ring (700 of Tomayko) and the second ring (500 of Tomayko) and is configured to facilitate relative rotation between the first ring and the second ring when the first ring and the second ring are relatively rotated, wherein the sliding member includes one or more balls, and wherein a washer is between the one or more balls and the second ring, because doing so would make the first ring easier to rotate.
Regarding claim 4, Tomayko in view of Cachod teaches all the limitations of the claim as stated above but does not expressly disclose: the one or more balls are made of steel.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the material of the one or more balls (the balls of ball cage 24 of Cachod) so that the one or more balls are made of steel, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice, and since doing so would make the ball strong, durable, and cost-effective. In re Leshin, 125 USPQ 416. Please note that in Paragraphs 0009, 0013, and 0155 of the Patent Application Publication of the instant application, applicant has not disclosed any criticality for the claimed limitations.
Regarding claims 5-7, Tomayko discloses an electric vibration driver drill (10 in Figure 1) comprising:
a housing (12 in Figures 1 and 2, which includes housing shells 40 and gear case 42, as stated in Col. 7 lines 32-33);
a vibration mechanism (22 in Figures 8 and 11, note that 22 performs the same function as vibration mechanism 150 of the instant application) and a clutch mechanism (all parts of 18 except 500 and 502 in Figure 11) inside the housing (12) (apparent from Figure 11, Col. 8 lines 23-29, Col. 18 line 34 – Col. 19 line 3, Col. 17 lines 43-58);
a vibration switching ring (700 in Figure 8) (1) configured to switch a vibration setting of the vibration mechanism (22) (Col. 21 lines 4-53) and (2) rotatably attached to the housing (12) (Col. 19 lines 10-23, Col. 20 line 66 – Col. 21 line 43); and
a clutch switching ring (500 in Figure 11) (1) configured to switch a clutch setting of the clutch mechanism (all parts of 18 except 500 and 502) (Col. 17 lines 50-58, Col. 18 lines 24-29) and (2) rotatably attached to the housing (12) (Col. 17 lines 50-58).
However, Tomayko does not disclose: a sliding member that is operatively between the vibration switching ring and the clutch switching ring and is configured to facilitate relative rotation between the vibration switching ring and the clutch switching ring, wherein the sliding member includes one or more balls, and wherein at least one of a plate and a washer is between the one or more balls and at least one of the vibration switching ring and the clutch switching ring.
Cachod teaches that it was known to provide a sliding member (the balls of ball cage 24 shown in Figure 2, collectively) that is operatively between a first part (13 in Figures 2 and 1, which is analogous to the vibration switching ring 700 of Tomayko) and a second part (2 in Figures 2 and 1, which is analogous to the clutch switching ring 500 of Tomayko) and is configured to facilitate relative rotation between the first part (13) and the second part (2) (Paragraph 0037), wherein the sliding member (the balls of ball cage 24, collectively) includes one or more balls (the balls of ball cage 24), and wherein a washer (23 in Figures 2 and 1) is between the one or more balls (the balls of ball cage 24) and the second part (2) (as shown in Figure 2), in order to make the first part (13) easier to rotate (Paragraph 0037).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Tomayko to incorporate the teachings of Cachod by providing the electric vibration driver drill (10) of Tomayko with a sliding member that is operatively between the vibration switching ring (700 of Tomayko) and the clutch switching ring (500 of Tomayko) and is configured to facilitate relative rotation between the vibration switching ring and the clutch switching ring, wherein the sliding member includes one or more balls, and wherein a washer is between the one or more balls and the clutch switching ring, because doing so would make the vibration switching ring easier to rotate.
Regarding claim 8, Tomayko in view of Cachod teaches all the limitations of the claim as stated above but does not expressly disclose: the one or more balls are made of steel.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the material of the one or more balls (the balls of ball cage 24 of Cachod) so that the one or more balls are made of steel, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice, and since doing so would make the ball strong, durable, and cost-effective. In re Leshin, 125 USPQ 416. Please note that in Paragraphs 0009, 0013, and 0155 of the Patent Application Publication of the instant application, applicant has not disclosed any criticality for the claimed limitations.
Regarding claim 9, Tomayko discloses that:
the vibration switching ring (700) is configured to turn on and off vibration of an output shaft (20 in Figure 11) by the vibration mechanism (22) (Col. 21 lines 4-53); and
the clutch switching ring (500) is configured to control a torque for performing operation of a clutch in the clutch mechanism (all parts of 18 except 500 and 502) (Col. 18 lines 24-32).
Regarding claim 10, Tomayko discloses that the housing (12, which includes housing shells 40 and gear case 42) is a gear housing (because 12 includes gear case 42 as stated in Col. 7 lines 32-33, which contains gears) that houses gears (the gears of gearset assembly 100 in Figure 2) that operatively connect a motor (14 in Figure 2) and an output shaft (20 in Figure 8) (Col. 8 lines 19-23, Col. 8 line 48 – Col. 16 line 30).
Regarding claim 13, Tomayko discloses an electric power tool (10 in Figure 1) comprising:
a housing (12 in Figures 1 and 2, which includes housing shells 40 and gear case 42, as stated in Col. 7 lines 32-33) extending in a front-rear direction (shown in an annotated version of Figure 11 of Tomayko, hereinafter Figure 11x, below);
a first ring (700 in Figure 8) (1) externally and rotatably mounted to the housing (12) (Col. 19 lines 10-23, Col. 20 line 66 – Col. 21 line 43) and (2) having a first face (shown in Figure 11x below) in the front-rear direction (apparent from Figure 11x below); and
a second ring (500 in Figure 11) (1) externally and rotatably mounted to the housing (12) (Col. 17 lines 50-58) and (2) having a second face (shown in Figure 11x below) in the front-rear direction (apparent from Figure 11x below), the second face facing the first face (apparent from Figure 11x below).

    PNG
    media_image1.png
    820
    1135
    media_image1.png
    Greyscale

Figure 11x: an annotated version of Figure 11 of Tomayko
However, Tomayko does not disclose: a sliding member between the first face and the second face and configured to facilitate relative rotation between the first ring and the second ring when the first ring and the second ring are relatively rotated.
Cachod teaches that it was known to provide a sliding member (the balls of ball cage 24 shown in Figure 2, collectively) that is between a first face (the rightmost vertical surface of 13 shown in Figure 2) of a first part (13 in Figures 2 and 1, which is analogous to the first ring 700 of Tomayko) and a second face (the vertical surface of 2 which is in contact with washer 23 in Figure 2) of a second part (2 in Figures 2 and 1, which is analogous to the second ring 500 of Tomayko) and that is configured to facilitate relative rotation between the first part (13) and the second part (2) when the first part (13) and the second part (2) are relatively rotated (Paragraph 0037), in order to make the first part (13) easier to rotate (Paragraph 0037).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Tomayko to incorporate the teachings of Cachod by providing the electric power tool (10) of Tomayko with a sliding member that is between the first face (shown in Figure 11x above) and the second face (shown in Figure 11x above) and is configured to facilitate relative rotation between the first ring (700 of Tomayko) and the second ring (500 of Tomayko) when the first ring and the second ring are relatively rotated, because doing so would make the first ring easier to rotate.
Regarding claim 14, Tomayko discloses that the first ring (700) and the second ring (500) do not overlap in the front-rear direction (apparent from Figure 11x above).

Claims 1-3, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Tomayko et al. (US 8,434,564), hereinafter Tomayko, in view of Bordeianu (US 9,358,617).
Regarding claims 1-3, 11, and 12, Tomayko discloses an electric power tool (10 in Figure 1) comprising:
a housing (12 in Figures 1 and 2, which includes housing shells 40 and gear case 42, as stated in Col. 7 lines 32-33);
a first ring (500 in Figure 11) configured to switch a first operation of the electric power tool (10) between first alternatives (Col. 17 lines 50-58, Col. 18 lines 24-29) and a second ring (700 in Figure 8) configured to switch a second operation of the electric power tool (10) between second alternatives (Col. 21 lines 4-53), each of the first ring (500) and the second ring (700) is externally and rotatably mounted to the housing (12) (Col. 19 lines 10-23, Col. 20 line 66 – Col. 21 line 43, Col. 17 lines 50-58).
However, Tomayko does not disclose: a sliding member that is operatively between the first ring and the second ring and is configured to facilitate relative rotation between the first ring and the second ring when the first ring and the second ring are relatively rotated, wherein the sliding member includes one or more balls, wherein at least one of a plate and a washer is between the one or more balls and at least one of the first ring and the second ring, wherein the one or more balls are in a recess in an innermost surface of the first ring, wherein the at least one of the plate and the washer is in the recess, and wherein the one or more balls contact the at least one of the plate and the washer.
Bordeianu teaches that it was known to provide a sliding member (balls 68 in Figures 5 and 4, collectively) that is operatively between a first part (28 in Figures 5 and 4, which is analogous to the first ring 500 of Tomayko) and a second part (12 or 46 in Figures 5 and 4, which is analogous to the second ring 700 of Tomayko) and is configured to facilitate relative rotation between the first part (28) and the second part (12 or 46) when the first part (28) and the second part (12 or 46) are relatively rotated (Col. 6 lines 39-43), wherein the sliding member (balls 68, collectively) includes one or more balls (balls 68) (Col. 6 lines 41-43), wherein a plate/washer (66 in Figures 5 and 4) is between the one or more balls (balls 68) and the first part (28) (apparent from Figure 5), wherein the one or more balls (balls 68) are in a recess (shown circled in an annotated version of Figure 5 of Bordeianu, hereinafter Figure 5x, below) in an innermost surface (shown in Figure 5x below) of the first ring (28) (apparent from Figure 5x below), wherein the plate/washer (66) is in the recess (apparent from Figure 5x below), and wherein the one or more balls (balls 68) contact the plate/washer (66) (apparent from Figure 5, Col. 6 lines 41-43), in order to provide a self-contained bearing assembly between the first part (28) and the second part (12 or 46) which facilitates rotation of the first part (28) relative to the second part (12 or 46) (Col. 6 lines 39-43, Col. 4 lines 6-9).

    PNG
    media_image2.png
    861
    639
    media_image2.png
    Greyscale

Figure 5x: an annotated version of Figure 5 of Bordeianu
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Tomayko to incorporate the teachings of Bordeianu by providing the electric power tool (10) of Tomayko with a sliding member that is operatively between the first ring (500 of Tomayko) and the second ring (700 of Tomayko) and is configured to facilitate relative rotation between the first ring and the second ring when the first ring and the second ring are relatively rotated, wherein the sliding member includes one or more balls, wherein at least one of a plate and a washer is between the one or more balls and at least one of the first ring and the second ring, wherein the one or more balls are in a recess in an innermost surface of the first ring, wherein the at least one of the plate and the washer is in the recess, and wherein the one or more balls contact the at least one of the plate and the washer, because doing so would provide a self-contained bearing assembly between the first ring and the second ring which facilitates rotation of the first ring relative to the second ring.

Response to Arguments
Applicant’s arguments with respect to claims 1-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office                                                                                                                                                                                                      action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANZIM IMAM whose telephone number is (571)272-2216.  The examiner can normally be reached on Mon - Fri 8:30AM - 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  





/TANZIM IMAM/Examiner, Art Unit 3731

/HEMANT DESAI/Supervisory Patent Examiner, Art Unit 3731